Mollison, Judge:
The appeals for reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for dehision upon the following stipulation of counsel for the parties hereto:
(Stipulation omitted.)
*190On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Actof 1930, to be the proper basisfor the determination of the value of the merchandise here involved, and that such values are the appraised values, less the additions made by the importers on entry because of advances by the appraiser in similar cases.
Judgment will be rendered accordingly.